Citation Nr: 1440225	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-46 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 1991.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  This claim was previously before the Board in February 2011, at which time it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a December 2012 supplemental statement of the case, the Veteran's claim was returned to the Board for further appellate review.

In April 2010, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the February 2011 remand, the Board requested that the Veteran be provided a VA examination pursuant to his claim of entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.  

The Veteran was scheduled for and underwent such a VA examination in April 2011.  The AOJ then re-adjudicated the Veteran's claim, confirming and continuing the denial thereof.  The AOJ issued a December 2012 supplemental statement of the case before the Veteran's claim was returned to the Board for further appellate review.

With that said, however, subsequent to the April 2011 VA examination, VA awarded service connection for headaches and depression via a May 2013 rating decision.  By way of the June 2013 rating decision, the RO increased the initial rating assigned for the Veteran's service-connected headaches from noncompensable to 50 percent.  The initial rating assigned to the Veteran's depression was maintained at 30 percent.

In a January 2013 statement, the Veteran said that he experienced "seizure attacks" in October 2012 and January 2013, and that he reported these incidents to a VA outpatient clinic in Manila.

In a July 2014 brief, the Veteran's representative contended that the severity of the Veteran's condition had worsened since the April 2011 VA examination and, thus, the examination is too remote to adequately evaluate the Veteran's claim.  The representative further asserted that the April 2011 examination did not accurately reflect the current severity of the Veteran's condition given the recent awards of service connection and increased ratings for headaches and depression occurring after the April 2011 VA examination.  Thus, the representative asserted that a remand was warranted in order to provide the Veteran with a new VA examination.  The Board agrees.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Additionally, subsequent to the issuing of the December 2012 supplemental statement of the case, pertinent evidence was associated with the claims file that was not considered by the AOJ in the adjudication of the Veteran's above-captioned claim.  This evidence included, but was not limited to, two VA examinations in April 2013 and two VA examinations in May 2013.  The Veteran did not submit a waiver of AOJ review of this evidence.  As such, the Board finds that a remand is also appropriate in order for the AOJ to review in the first instance all of the evidence that was associated with the claims file after the December 2012 supplemental statement of the case was issued.  See 38 C.F.R. § 20.1304 (2013).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination in connection with his claim for special monthly compensation based on aid and attendance and/or housebound status.  The VA examiner is requested to render an opinion as to whether the Veteran's service-connected and nonservice-connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or render him permanently housebound by reason of his disabilities.  The examiner is requested to discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular aid and attendance of another person:  (1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; or (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  Moreover, in regard to the claim based upon aid and attendance, the examiner should consider the extent to which the Veteran indicates he must be accompanied at all times by a companion, out of concern that he will experience the disabling effects of a seizure and will be unable to respond by himself.

A thorough rationale must be provided for all rendered opinions.

2.  Thereafter, the AOJ should re-adjudicate the claim on appeal based upon all evidence received, including the evidence associated with the claims file after the December 2012 supplemental statement of the case was issued.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



